Citation Nr: 1621772	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

4.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to July 1970.  He had combat service in the Republic of Vietnam and received medals including the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2005, March 2009, and August 2009 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show a May 2016 Board hearing was cancelled at the Veteran's request.

Although the January 2011 statement of the case reopened the previously denied PTSD service connection claim, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  An initial claim of entitlement service connection should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the acquired psychiatric disorder claims in this case are more appropriately addressed as a single issue.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2003 rating decision denied service connection for PTSD; the Veteran did not perfect an appeal.

2.  Evidence added to the record since the September 2003 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3.  The Veteran's personality disorder is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a personality disorder for compensation purposes may not be established as a matter of law.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VCAA correspondence dated in February 2005, December 2008, and July 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for VA's duty assist, with respect to the claim for service connection for a personality disorder, the application of the law to the undisputed facts is dispositive.  No discussion of VA's duty to assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A review of the record reveals that a September 2003 rating decision denied service connection for PTSD.  The basis of the denial was the lack of diagnosis of PTSD.  The RO noted only the presence of a personality disorder.  Although the Veteran submitted a notice of disagreement from that decision, he did not perfect his appeal subsequent to the issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  He specifically noted in the appeal that he did file (on a separate issue) that "I may appeal P.T.S.D. later."

The evidence added to the record since the September 2003 rating decision includes new information from the Veteran concerning his claim and his treatment for PTSD.  Additional VA and private treatment records were also obtained, including private treatments reports dated in May 2011 noting treatment for PTSD.  The record also includes diagnoses of a depressive disorder.

The Board finds that this evidence was not previously considered and that it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.

Personality Disorder Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


The Veteran contends that he has a personality disorder that developed during or as a result of active service.  Service treatment records include an April 1970 neuropsychiatric evaluation that revealed immature traits.  Post-service VA treatment and examination reports include diagnoses of personality disorders (including antisocial and self-defeating traits).

While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c)  ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9 , 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516   (1996) ("A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply.").

The Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.27.  As reflected in the remand section below, development on the question of whether the Veteran suffers from a psychiatric disorder (other than his diagnosed personality disorder) that is related to his active service continues.  His personality disorder, however, is not a disability for VA compensation purposes.  Thus, at this juncture, the Board believes it prudent to narrow the issues being considered and make it clear that service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

The application to reopen a service connection claim for PTSD is granted.

Entitlement to service connection for a personality disorder is denied.


REMAND

As to the issues remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran contends that he has hypertension that either developed or has been aggravated as a result of a service-connected disability (such as type II diabetes mellitus and ischemic heart disease) and that he has an acquired psychiatric disorder (PTSD, anxiety disorder, and depressive disorder) as a result of active service.  In correspondence dated in May 2011 the Veteran reported he was continuing to receive private treatment for PTSD, he did not provide records of any such treatment.  VA treatment records dated in March 2014 also indicated that depression and hypertension were active medical problems.  The Board finds that the Veteran's acquired psychiatric disorder claim involves complex medical issues and that for adequate determinations of the issues remaining on appeal he should be requested to provide additional information as to his private medical treatment.

VA records also show the Veteran was found to be disabled for Social Security Administration (SSA) benefits purposes effective from November 2004.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

The Board also notes that the available record includes VA and private medical opinions with diagnoses of PTSD, anxiety disorder, and depressive disorder.  Although a May 2011 private treatment report noted a diagnosis of PTSD under DSM-IV TR, a May 2011 VA examiner found it was less likely that the Veteran's symptoms of depression at that time were related to his military service including his documented experiences in Vietnam.  The Board finds, however, that further development is required to address whether the Veteran has, or had for any identifiable period of time during this appeal, an acquired psychiatric disorder as a result of service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App.80 (2008).  Here, the Board finds the Veteran should be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide copies of any private treatment records (including from psychiatric treatment after May 2011) that would be pertinent to his claim or, alternatively, information and authorization sufficient for VA to assist him in obtaining such records.  

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Upon completion of directives #1, #2, and #3, schedule the Veteran for a VA psychiatric examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has presently, or had for any identifiable period during this appeal, an acquired psychiatric disorder (i.e. PTSD, anxiety, or depression) that: 

i.  had its onset in service,
ii. was caused by or is etiologically related to service,
iii. was caused by a service-connected disability, or
iv. or aggravated by a service-connected disability.  

The claims file must be reviewed by the examiner in conjunction with the examination.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


